Case 1:20-cr-00025-HSO-JCG Document 50 Filed 01/28/21UNITED
                                                       PageSTATES
                                                             1 of 7DISTRICT COURT
                                                   SOUTHERN DISTRICT OF MISSISSIPPI


                                                              FILE D
                                                               Jan 28 2021
                                                         ARTHUR JOHNSTON, CLERK
Case 1:20-cr-00025-HSO-JCG Document 50 Filed 01/28/21 Page 2 of 7
Case 1:20-cr-00025-HSO-JCG Document 50 Filed 01/28/21 Page 3 of 7
Case 1:20-cr-00025-HSO-JCG Document 50 Filed 01/28/21 Page 4 of 7
Case 1:20-cr-00025-HSO-JCG Document 50 Filed 01/28/21 Page 5 of 7
Case 1:20-cr-00025-HSO-JCG Document 50 Filed 01/28/21 Page 6 of 7
Case 1:20-cr-00025-HSO-JCG Document 50 Filed 01/28/21 Page 7 of 7
